DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 11/18/2021. 
Claim(s) 1-3, 6, 8, 9, 12, 16, 17, 19 and 20 are currently pending. 
Claim(s) 1 and 16 have been amended. 
Claim(s) 4, 5, 7, 10-11, 13-15 and 18 have been canceled. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 8, 9, 12, 16, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,505,066. Although the claims at issue are not identical, they are not patentably all of the limitations of instant claims 1-3, 6, 8, 9, 16, 17, 19 and 20 can be found in claims 1-5 of U.S. Patent No 10,505,066.
Examiner notes that it is well known in the art for CZTSSe to have a kesterite crystalline structure as evidenced paragraph [0005] of Wu.
Regarding claims 1-3, 6, 8, 9, 16, 17, 19 and 20
All of the limitations of claims 1-3, 6, 8, 9, 16, 17, 19 and 20 can be found in claim 1 of U.S. Patent No. 10,505,066.
Regarding claim 12
All the limitations of claim 12 can be found in claims 3-5 of U.S. Patent No 10,505,066.
Claims 1-3, 6, 8, 9, 12, 16, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,443,997. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of instant claims 1-3, 6, 8, 9, 16, 17, 19 and 20 can be found in claims 1-10 of U.S. Patent No 9,443,997.  Examiner notes that it is well known in the art for CZTSSe to have a kesterite crystalline structure as evidenced paragraph [0005] of Wu.
Regarding claims 1-3, 6, 8, 9, 16, 17, 19 and 20
All of the limitations of claims 1-3, 6, 8, 9, 16, 17, 19 and 20 can be found in claims 1, 5 and 6 of U.S. Patent No. 9,443,997.
Regarding claim 12
All the limitations of claim 12 can be found in claims 1, 3, 4, 6 and 8-10 of U.S. Patent No 9,443,997.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0318361, Teeter et al. in view of US 2014/0179048, Wu et al. and US 2013/0164886, Liang et al.
Regarding claim 1
Teeter teaches a photovoltaic device (solar cell 610) [Fig. 6A and paragraphs 0058-0059], comprising:
an absorber layer (614) in electrical communication and in direct contact with a first metal contact (corresponding to back contact comprising a metallic material) [Fig. 6A, paragraphs 0058-0059 and 0084], the absorber layer (614) comprising:
a Cu-Zn-Sn-S(Se) (CZTSSe) layer (see i-type CZTSSe layer within absorber 614) [Fig. 6A, paragraphs 0029 and 0059], wherein the Cu-Zn-Sn-S(Se) (CZTSSe) layer is intrinsic [Fig. 6A and paragraph 0057], wherein a bandgap energy for the Cu-Zn-Sn-S(Se) (CZTSSe) layer (i-type CZTSSe layer) is in a range of from 1 to 1.5 eV (the bandgap of the absorber 614 is in a range of 1 eV to 1.5 eV) [Fig. 6A and paragraph 0059];
a first semiconductor layer (corresponding to p-type layer within the p/i/n junction of absorber layer 614) in contact with the CZTSSe layer (see i-type layer) [Fig. 6A and paragraphs 0057-0059], wherein the first semiconductor layer is a p-type semiconductor layer Fig. 6A and paragraphs 0057-0059]; and 
a second semiconductor layer (corresponding to n-type layer within the p/i/n junction of absorber layer 614) that is in contact with a surface of the Cu-Zn-Sn-S(Se) (CZTSSe) layer (see i-type layer) that is opposite a surface of the Cu-Zn-Sn-S(Se) (CZTSSe) layer that the first semiconductor layer (p-type layer) is present on [Fig. 6A 
Teeter teaches controlling the addition of the particular materials such as copper, zinc, sulfur and/or selenium in order to tune or control the bandgap of the film which is within a range of 1 to 1.5 eV [paragraphs 0059 and 0064].  Teeter further teaches that the substitution of sulfur with selenium (Cu2ZnSnS4(1-y)Se4y with 0≤y≤1) to tune/control the band gap of the absorber [Fig. 4, paragraphs 0033, 0047 and 0064].  Accordingly, it is within the ambit of Teeter to control the degree of substitution of sulfur (S) with selenium (Se) to provide the desired bandgap energy for the Cu-Zn-Sn-S(Se) (CZTSSe) layer which is taught to be in a range of 1 to 2.5 eV.
With regards to the CZTSSe layer having a kesterite crystal structure, while Teeter experiments with the growth conditions of the material in order to control degree of crystallinity of the CZTS material [paragrapgs 0013, 0030, 0033, 0055 and 0079], Teeter recognizes that the deposition conditions can be tailored to make the films either amorphous, nanocrystalline, or a blend of amorphous and nanocrystalline [paragraphs 0013, 0033 and 0055].  
Further, Wu shows that the crystal from of CZTS that can be used as an absorbing layer in a solar cell is a kesterite crystal form [paragraph 0005].
Therefore, it would have been obvious to one of ordinary skill in the art to provide a CZTSSe film with a kesterite crystal structure, because Teeter shows that crystalline CZTSSe is a well known semiconductor absorber material, and further because Wu shows that the crystal from of CZTS that can be used as an absorbing layer in a solar cell is a kesterite crystal form [Wu, paragraph 0005].

Liang teaches an n-type semiconductor layer comprising cadmium sulfide (CdS), wherein CdS one of a finite number of known available materials often used as the n-type semiconductor layer in CZTS devices [Fig. 3 and paragraph 0081].
Teeter and Liang are analogous inventions in the filed of photovoltaic devices comprising CZTSSe absorber materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the n-type semiconductor layer of Teeter to comprise cadmium sulfide (CdS), as in Liang, because said material is suitable as an n-type semiconductor layer forming a junction with a CZTSSe [Liang, paragraph 0081].
Further, because Liang teaches choosing from a finite number of identified, predictable n-type semiconductor materials, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Liang teaches that a CdS n-type semiconductor layer leads to the anticipated success, said material is not of innovation but of ordinary skill and common sense [see MPEP 2143].  
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
It is noted that the above combination teaches a junction between dissimilar materials CdS/CZTSSe which reads on the limitation “a hybrid absorber layer”.

Regarding claim 2
Modified Teeter teaches the photovoltaic device as set forth above, wherein the first semiconductor layer, the Cu-Zn-Sn-S(Se) (CZTSSe) layer, and the second semiconductor layer provide a p-i-n solar cell structure [Teeter, Fig. 6A and paragraphs 0057-0059; Liang, paragraph 0081].
Regarding claim 3
Modified Teeter teaches the photovoltaic device as set forth above, wherein the second semiconductor layer (corresponding to the n-type layer within the p/i/n structure of absorber 614) is a buffer layer [Teeter, Fig. 6A and paragraphs 0057-0059; Liang, paragraph 0081].
Regarding claim 6
Modified Teeter teaches the photovoltaic device as set forth above, further comprising a transparent conductive contact layer (corresponding to front contact layer) present on the buffer layer (n-type semiconductor layer within the p/i/n junction of absorber layer 614) [Teeter, Fig. 6A and paragraphs 0057-0059].
It is further noted that modified Teeter shows that typical front contact materials include TCOs such as, for example, Al:ZnO, ITO, InZnO, B:ZnO, F:SnO2, etc. [Liang, paragraph 0088].  Accordingly, one of ordinary skill in the art would have found obvious to choose from a finite number of identified, predictable front contact materials with reasonable expectation of success [see MPEP 2143].  Since Liang teaches that a transparent front contact leads to the anticipated success, said material is not of innovation but of ordinary skill and common sense [see MPEP 2143].

Regarding claim 8
Modified Teeter teaches the photovoltaic device as set forth above, further comprising metal contacts formed on the transparent conductive contact layer (see metal grids formed on the front contact layer) [Fig. 6A and paragraph 0058; Liang, paragraph 0088].
Regarding claim 9
Modified Teeter teaches the photovoltaic device as set forth above, wherein the metal contacts/grids and the transparent conductive contact layer (see front contact) form a front light-receiving surface [Fig. 6A and paragraph 0058; Liang, paragraph 0088].
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0318361, Teeter et al. in view of US 2014/0179048, Wu et al. and US 2013/0164886, Liang et al. as applied to claims 1-3, 6, 8 and 9 above, and further in view of US 2012/0138866, Agrawal et al.
Regarding claim 12
All the limitations of claim 1, from which claim 12 depends, have been set forth above.
Modified Teeter does not teach that the first semiconductor layer (p+-region 912) including CuInxGa(1-x)Se2 where a value of x can vary from 1 to 0.

Particularly, a second particle layer coated on the first layer can include CIGSSe [paragraph 0069].  Agrawal teaches that creating a composite film as above allows the creation of a composition depth profile with desired variation in the concentration thereby maximizing the performance of the solar cell [paragraphs 0052, 0065-0066 and 0077-0076].
Modified Teeter and Agrawal are analogous inventions in the field of photovoltaic cells comprising chalcogenide materials.  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the first semiconductor/p-type layer of modified Teeter to comprise the CIGSSe, as in Agrawal, in order to form a junction between dissimilar materials (CZTSSe and CIGSSe) because such configuration allows the creation of a composition depth profile with desired variation in the concentration thereby maximizing the performance of the solar cell [paragraphs 0052, 0065-0066 and 0077-0076].
Claims 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0318361, Teeter et al. in view of US 2014/0179048, Wu et al., US 2013/0164886, Liang et al. and of US 2011/0226320, Little et al.

Regarding claim 16
Teeter teaches a photovoltaic device (solar cell 610) [Fig. 6A and paragraphs 0058-0059], comprising:
an absorber layer (614) in electrical communication and in direct contact with a first metal contact (corresponding to back contact comprising a metallic material) [Fig. 6A, paragraphs 0058-0059 and 0084], the absorber layer (614) comprising:
a Cu-Zn-Sn-S(Se) (CZTSSe) layer (see i-type CZTSSe layer within absorber 614) [Fig. 6A, paragraphs 0029 and 0059], wherein the Cu-Zn-Sn-S(Se) (CZTSSe) layer is intrinsic [Fig. 6A and paragraph 0057], wherein a bandgap energy for the Cu-Zn-Sn-S(Se) (CZTSSe) layer (i-type CZTSSe layer) is in a range of from 1 to 1.5 eV (the bandgap of the absorber 614 is in a range of 1 eV to 1.5 eV) [Fig. 6A and paragraph 0059];
a first semiconductor layer (corresponding to p-type layer within the p/i/n junction of absorber layer 614) in contact with the CZTSSe layer (see i-type layer) [Fig. 6A and paragraphs 0057-0059], wherein the first semiconductor layer is a p-type semiconductor layer Fig. 6A and paragraphs 0057-0059]; and 
a second semiconductor layer (corresponding to n-type layer within the p/i/n junction of absorber layer 614) that is in contact with a surface of the Cu-Zn-Sn-S(Se) (CZTSSe) layer (see i-type layer) that is opposite a surface of the Cu-Zn-Sn-S(Se) (CZTSSe) layer that the first semiconductor layer (p-type layer) is present on [Fig. 6A and paragraphs 0057-0059], wherein the second semiconductor layer is an n-type semiconductor layer [Fig. 6A and paragraphs 0057-0059].
2ZnSnS4(1-y)Se4y with 0≤y≤1) to tune/control the band gap of the absorber [Fig. 4, paragraphs 0033, 0047 and 0064].  Accordingly, it is within the ambit of Teeter to control the degree of substitution of sulfur (S) with selenium (Se) to provide the desired bandgap energy for the Cu-Zn-Sn-S(Se) (CZTSSe) layer which is taught to be in a range of 1 to 2.5 eV.
With regards to the CZTSSe layer having a kesterite crystal structure, while Teeter experiments with the growth conditions of the material in order to control degree of crystallinity of the CZTS material [paragrapgs 0013, 0030, 0033, 0055 and 0079], Teeter recognizes that the deposition conditions can be tailored to make the films either amorphous, nanocrystalline, or a blend of amorphous and nanocrystalline [paragraphs 0013, 0033 and 0055].  
Further, Wu shows that the crystal from of CZTS that can be used as an absorbing layer in a solar cell is a kesterite crystal form [paragraph 0005].
Therefore, it would have been obvious to one of ordinary skill in the art to provide a CZTSSe film with a kesterite crystal structure, because Teeter shows that crystalline CZTSSe is a well known semiconductor absorber material, and further because Wu shows that the crystal from of CZTS that can be used as an absorbing layer in a solar cell is a kesterite crystal form [Wu, paragraph 0005].
Teeter does not teach the absorber layer being a “hybrid absorber layer” and the second n-type semiconductor layer comprising cadmium sulfide.

Teeter and Liang are analogous inventions in the filed of photovoltaic devices comprising CZTSSe absorber materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the n-type semiconductor layer of Teeter to comprise cadmium sulfide (CdS), as in Liang, because said material is suitable as an n-type semiconductor layer forming a junction with a CZTSSe [Liang, paragraph 0081].
Further, because Liang teaches choosing from a finite number of identified, predictable n-type semiconductor materials, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Liang teaches that a CdS n-type semiconductor layer leads to the anticipated success, said material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
It is noted that the above combination teaches a junction between dissimilar materials CdS/CZTSSe which reads on the limitation “a hybrid absorber layer”.
Modified Teeter does not teach a buffer layer of zinc oxide present on the hybrid absorber layer.

It is noted that the said zinc oxide layer reads on the claimed buffer because it is positioned between an n-type CdS layer and a further TCO front electrode, and further because it is made from the same material to the one claimed.
The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Modified Teeter and Little are analogous inventions in the field of photovoltaic devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the photovoltaic device of modified Teeter to include a zinc oxide layer between the n-type CdS layer and the TCO front electrode, thereby resulting in the claimed “buffer”, because such forms a structure in which defects from the n-type CdS layer can be blocked by the zinc oxide layer which increases the average efficiency and service life of the solar cell, while the low resistivity of said zinc oxide layer (i.e., buffer) 
Regarding claim 17
Modified Teeter teaches the photovoltaic device as set forth above, further comprising a transparent conductive contact layer (corresponding to front contact layer) present on the buffer layer (zinc oxide buffer) [Teeter, Fig. 6A and paragraphs 0057-0059; Little, paragraph 0004].
It is further noted that modified Teeter shows that typical front contact materials include TCOs such as, for example,  Al:ZnO, ITO, InZnO, B:ZnO, F:SnO2, etc. [Liang, paragraph 0088].  Accordingly, one of ordinary skill in the art would have found obvious to choose from a finite number of identified, predictable front contact materials with reasonable expectation of success [see MPEP 2143].  Since Liang teaches that a transparent front contact leads to the anticipated success, said material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Regarding claim 19
Modified Teeter teaches the photovoltaic device as set forth above, further comprising metal contacts formed on the transparent conductive contact layer (see metal grids formed on the front contact layer) [Fig. 6A and paragraph 0058; Liang, paragraph 0088].

Regarding claim 20
Modified Teeter teaches the photovoltaic device as set forth above, wherein the metal contacts/grids and the transparent conductive contact layer (see front contact) form a front light-receiving surface [Fig. 6A and paragraph 0058; Liang, paragraph 0088].

Response to Arguments
Applicant’s arguments, see Remarks filed 11/18/2021, with respect to the rejection(s) of claim(s) 1-3, 6, 8, 9, 12, 16, 17, 19 and 20 on the grounds of nonstatutory obviousness type double patenting have been fully considered but are not persuasive.  
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.
Applicant’s arguments, see Remarks filed 11/18/2021, with respect to the rejection(s) of claim(s) 14-15 under 35 U.S.C. §112(b) have been fully considered.  The 
Applicant’s arguments, see Remarks filed 11/18/2021, with respect to the rejection(s) of claim(s) 1-3, 6, 8, 9, 12, 16, 17, 19 and 20 under 35 U.S.C. §103 have been fully considered but are not persuasive.
Applicant argues that Teeter et al. discloses methods that employ an amorphous layer of Cu-Zn-Sn-S(Se) (CZTSSe) layer.  Applicant’s reproduces paragraph [0055] of Teeter and argues that there is no teaching or suggestion of a kesterite crystal structure throughout Teeter et al.
Examiner respectfully disagrees. A piecemeal analysis of a specific paragraph in Teeter is not persuasive as the reference is taken for all that it teaches including non-preferred embodiments.  The fact that Teeter disclosed methods employing a blend of amorphous and nano-crystalline phases does not preclude the teachings of the prior art i.e., crystalline CZTSSe is well known in the art.
While Teeter experiments with the growth conditions of the material in order to control degree of crystallinity of the CZTS material [paragrapgs 0013, 0030, 0033, 0055 and 0079], Teeter recognizes that the deposition conditions can be tailored to make the films either amorphous, nanocrystalline, or a blend of amorphous and nanocrystalline [paragraphs 0013, 0033 and 0055].  Teeter specifically teaches that crystalline CZTS thin films are well known (CZTS is a known tetrahedrally coordinated semiconductor) [paragraph 0043].  Applicant has not made any discovery beyond what was known to the art. 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
With regards to the absorber layer being in electrical communication and in direct contact with a metal contact, Teeter teaches the absorber layer (614) in electrical communication and in direct contact with a first metal contact (corresponding to back contact comprising a metallic material) [Fig. 6A, paragraphs 0058-0059 and 0084].
	Applicant argues that Agrawal et al. does not disclose a hybrid absorber layer, as there is no discussion of hybrid absorber layers throughout the entirely of the Agrawal et 
	Examiner respectfully disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
With regards to the intrinsic CZTSSe layer, said feature is taught by Teeter, wherein the absorber 614 includes an i-type CZTSSe layer [Fig. 6A and paragraphs 0057-0059].  Agrawal was cited merely for the hybrid absorber layer. While Agrawal does not use the term “hybrid”, Agrawal teaches composite nanoparticle films that can be used as the absorber layer in a photovoltaic device [paragraph 0078]. Said composite film can be formed by coating a first layer of, for example, CZTSSe, with a second layer comprising a material such as, for example, CIGSSe [paragraphs 0052, 0065-0069 and 0077-0076].  Said second particle layer coated on the first layer can include CIGSSe [paragraph 0069]. Agrawal teaches that creating a composite film as above allows the creation of a composition depth profile with desired variation in the concentration thereby maximizing the performance of the solar cell [paragraphs 0052, 0065-0066 and 0077-0076]. It is further noted that the nanoparticle-based thin films described in Agrawal can be used as the light absorbing layer in a photovoltaic device [Agrawal, paragraph 0078]. It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the p-i-n junction of Teeter with the materials of Agrawal, thereby forming a hybrid absorber layer, in order to allow the creation of a 
With regards to Liang, said reference was merely cited for its teaching regarding the n-type semiconductor layer comprising cadmium sulfide (CdS), wherein CdS one of a finite number of known available materials often used as the n-type semiconductor layer in CZTS devices [Fig. 3 and paragraph 0081].
With regards to Little, said reference was cited for its teaching regarding the formation of a ZnO layer between the n-type buffer layer (n-type CdS layer) of the absorber and the front TCO layer in order to reduce the electrical leakage through the TCO layer and to improve the efficiency of the solar cell [Fig. 1, paragraphs 0004 and 0024].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.